DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL ROBBINS,
                             Appellant,

                                    v.

 WALLACE LINDSAY, REBECCA JOHNSON, STEPHEN ROBBINS and
                   DEBORAH ROBBINS,
                       Appellees.

                              No. 4D19-3509

                           [August 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    James     L.    Martz,    Judge;   L.T.    Case    No.
502019CA009057XXXXMB.

  Philip M. Burlington and Jeffrey V. Mansell of Burlington &
Rochenbach, P.A., West Palm Beach, for appellant.

  John Farina of Boyes, Farina & Matwiczyk, P.A., Palm Beach
Gardens, for appellees.

PER CURIAM.

  Affirmed. See Arrieta-Gimenez v. Arrieta-Negron, 551 So. 2d 1184,
1186 (Fla. 1989).

WARNER and MAY, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.